Opinion issued March 17, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00221–CR
____________

IN RE ANDREA PIA YATES, Relator




Original Proceeding on Petition for Writ of Prohibition




MEMORANDUM OPINIONRelator Andrea Pia Yates filed a petition for a writ of prohibition requesting
this Court to prohibit Judge Hill from proceeding to trial on March 20, 2006 on the
pending indictments against relator while this Court considered Yates’s appeal of the
denial of habeas corpus relief.


  The real party in interest is the State of Texas.

          Unlike the Court of Criminal Appeals, which has broad constitutional power
to issue writs of habeas corpus, mandamus, procedendo, prohibition, and certiorari,
this Court’s statutory general writ power is limited to “writs necessary to enforce the
jurisdiction of the court.”  Compare Tex. Const. art. V, § 5(c) (Court of Criminal
Appeals writ power) with Tex. Gov’t Code Ann. § 22.221(a) (Vernon 2004) (court
of appeals writ power).  While other statutory provisions give this Court general
power to issue writs of (1) mandamus against judges of district or county courts and
(2) habeas corpus in civil cases, we do not have general power to issue writs of
prohibition.  See Tex. Gov’t Code Ann. § 22.221(b), (d) (Vernon 2004); Shelvin v.
Lykos, 741 S.W.2d 178, 181 (Tex. App.—Houston [1st Dist.] 1987, orig. proceeding).
          Because this Court has actual jurisdiction over a related appeal, we have
subject–matter jurisdiction to consider this original proceeding and to potentially
issue a writ of prohibition requiring the trial judge to refrain from performing a future
act.  See Lesikar v. Anthony, 750 S.W.2d 338, 339 (Tex. App.—Houston [1st Dist.]
1988, orig. proceeding).  We deny the petition, however, because on March 16, 2006
we affirmed the judgment in the related appeal.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.

Publish.  Tex. R. App. P. 47.2(b).